UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1441



BART EMMANUEL LAPIAN,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-262-628)


Submitted:   October 21, 2005          Decided:     November 14, 2005


Before WILLIAMS and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Bart Emmanuel Lapian, Petitioner Pro Se. Carol Federighi, M.
Jocelyn Lopez Wright, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Bart Emmanuel Lapian, a native and citizen of Indonesia,

petitions for review of an order of the Board of Immigration

Appeals affirming, without opinion, the immigration judge’s denial

of his requests for asylum, withholding of removal, and protection

under the Convention Against Torture.

           In   his   petition    for    review,   Lapian    challenges   the

immigration judge’s determination that he failed to establish his

eligibility for asylum.      To obtain reversal of a determination

denying eligibility for relief, an alien “must show that the

evidence   he   presented   was   so     compelling   that    no   reasonable

factfinder could fail to find the requisite fear of persecution.”

INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992).                  We have

reviewed the evidence of record and conclude that Lapian fails to

show that the evidence compels a contrary result.            Accordingly, we

cannot grant the relief that he seeks.

           Additionally, we uphold the denial of Lapian’s request

for withholding of removal.         “Because the burden of proof for

withholding of removal is higher than for asylum--even though the

facts that must be proved are the same--an applicant who is

ineligible for asylum is necessarily ineligible for withholding of

removal under [8 U.S.C.] § 1231(b)(3).”            Camara v. Ashcroft, 378

F.3d 361, 367 (4th Cir. 2004).          Because Lapian fails to show that




                                   - 2 -
he is eligible for asylum, he cannot meet the higher standard for

withholding of removal.*

          Accordingly,     we   deny    the    petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                            PETITION DENIED




     *
      Lapian does not challenge the immigration judge’s denial of
his request for protection under the Convention Against Torture in
his petition for review.

                                       - 3 -